DECISION
The application of the above-named defendant for a review of the sentence of twenty-five years for Robbery imposed on,December 19, 1960, was fully heard and after a careful considerátion of. the entire matter it is decided that:
The hearing on defendant’s application be and the same is hereby continued until the next session of the Division to be held December 8, 1969, and at that time the Division requests that there be submitted to it a complete psychiatric and physical evaluation and report concerning the defendant, such psychiatric and physical evaluation and- report concerning the defendant, such psychiatric and physical evaluation and report to be obtained with the cooperation of_ the Prison and the State Hospital (which cooperation the Division directs) between the present time and the hearing of December 8, 1969.
We thank John H. Jardine, Esq., for his assistence to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, LeRoy L. McKinnon.